United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-1030
                                    ___________

Carolyn A. Moore,                     *
                                      *
           Appellant,                 *
                                      *
     v.                               * Appeal from the United States
                                      * District Court for the
County Market, Mad Butcher Inc.,      * Eastern district of Arkansas.
                                      *
           Appellee.                  *      [UNPUBLISHED]
                                 ___________

                          Submitted: October 2, 1997
                              Filed: October 8, 1997
                                  ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                         ___________

PER CURIAM.

       Carolyn Moore appeals the district court’s1 grant of judgment as a matter of law
in favor of defendant in her employment discrimination action. After careful review of
the record and the parties’ briefs on appeal, we conclude that the judgment of the
district court was correct, and that an extended opinion would have no precedential
value.




      1
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas.
Accordingly, we affirm. See 8th Cir. R. 47B.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -2-